DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 10 and 17 have been amended. 
		Claims: 3-9, 11, 13-16 and 18-20 have not been amended. 
		Claims: 2 and 12 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 10-11 and 13-20 are allowed. 

Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims 10-11 and 13-20 are allowed and dependent claims 3-9 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations together as a whole of the independent claims 10 and independent claim 17 as well as the dependent claims in combination with the independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US Patent Publication 2017/0207897 herein after referenced as Kim).

Regarding claim 1, Kim discloses:
A system comprising: a processing unit; and memory storage that includes instructions which, when executed by the processing unit, causes the processing unit to: enable a Network Side Beacon Report (NSBR) mode to generate beacon reports remotely from a Client Device (CD); transmit a signal to the CD that includes a trigger for the CD to initiate a roaming scan according to the NSBR; (Kim, Fig. 5 & [0049] discloses the eNB prioritizes the SRSs in a descending order of reception power and configures three CSI-RSs and three CSI-IMs to N eNBs with the highest SRS reception powers and the eNB configures 4 CSI processes (i.e. reads on enable a NSBR mode) by combining the CS-RS configurations and CSI-IM configurations and transmits to the UE (i.e. reads on client device CD) the information on the CSI-RS configurations, CSI-IM configurations and combined CSI processes (i.e. reads on trigger to initiate a roaming scan according to NSBR) through RRC signaling (i.e. reads on transmit a signal) and the UE measures (i.e. reads on initiate a roaming scan) the SINR based on the CSI processes (i.e. reads on according to NSBR) to generate CQIs and perform CQI feedback (i.e. reads on generate beacon reports) and the eNB calculates an SINR for data transmission based on the received CQI.  One of ordinary skill in the art would recognize that is inherent for a complex device such as an eNB to include a processing unit and memory storage comprising instructions in order to be able to perform the various functionalities disclosed).
and when in the NSBR mode: compile probe signal parameters associated with one (Kim, Fig. 5 & [0049] discloses the UE (i.e. reads on client device CD) transmits an SRS (i.e. reads on one probe signals) in an uplink and upon receipt of the SRS, the eNB (i.e. reads on one access point AP) and the eNB measures a received signal power (i.e. reads on probe signal parameters) of the SRS (i.e. reads on associated with the probe signal) and shares the SRS received signal power with other eNBs and the eNB prioritizes the SRSs in a descending order of reception power (i.e. reads on compile probe signal parameters) and configures three CSI-RSs and three CSI-IMs to N eNBs with the highest SRS reception powers (i.e. reads on based on the probe signal parameter) and the eNB configures 4 CSI processes (i.e. reads on generate an NSBR) by combining the CS-RS configurations and CSI-IM configurations). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Homchaudhuri et al. (US Patent Publication 2015/0098392) discloses an initial set of candidate APs is produced by a station using a roaming scan and may be identified based on an initial metric and a probe signal is transmitted by the station to at least one of the candidate APs in the initial set and information may be received in response to the probe signals and the station may then identify a reduced set from the initial set based at least in part on the received information wherein the reduced set is used to select a target AP and at least one additional metric may be identified and the probe signal may be configured to obtain information corresponding to the additional metrics and this information may be used by the station when selecting the candidate APs in the reduced set.


Umeuchi et al. (US Patent Publication 2010/0303051) discloses a probe request for an access point scan is transmitted and a connection candidate AP list including information indicating an access point which transmits a probe response and a received signal strength indication is generated when the probe response is received and scanning is repeatedly performed until scanning on all radio channels for which the order of scanning is set is completed when no probe response is received or the connection candidate AP list includes no received signal strength indication which exceeds the threshold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645